         Case 1:17-cr-00302-KPF Document 236 Filed 05/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                      -v.-                            17 Cr. 302 (KPF)
NEHAD THAHER,                                      SCHEDULING ORDER
                             Defendant.

KATHERINE POLK FAILLA, District Judge:

     The Court is in receipt of Defendant’s May 6, 2020 letter motion seeking

compassionate relief. (Dkt. #235). The Government is directed to respond to

Defendant’s motion on or before May 13, 2020.

     SO ORDERED.

Dated:       May 6, 2020
             New York, New York           __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge
